DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 05/11/2022 for application number 15844991. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/18/2017, 05/08/2019 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al., [US Pub. No.: 2014/0289167 A1] in view of Bose et al., [US Pub. No.: 2018/0341898 A1].
Re. Claim 1, Bose discloses:
A method of generating a model of demand of a product that comprises an optimized feature set [Using model parameters and other inputs, prices can be optimized within each product network to maximize revenue, profit, or a combination of revenue and profit. Interpreted as equivalent to optimize feature set based on applicant’s specification at paragraph 0040 |0005], the method comprising: receiving sales history for the product [product sales history is received |0053]; 
training an algorithm using the training dataset and the feature test set to generate a trained algorithm [train a plurality of machine learning models using the set of training data to generate machine learned algorithms  |Fig. 5 el 508, 0005, 0045]; 
calculating an early stopping metric using the trained algorithm and the validation dataset [Fig. 5 el 500 hard stop based learned data]; 
when the early stopping metric is below a predefined threshold, the feature test set is the optimized feature set [Operation 514 determines whether the forecast accuracy of the selected model is acceptable. If MAPE is less than a predetermined threshold, the model is accepted as an operational model of the forecast engine 130 and the forecast process 500 may proceed to operation 516 |0035, 0042, 0067]; 
when the early stopping metric is not below the predefined threshold, repeating the randomly selecting, the training and the calculating [threshold is used to optimize resource allocation… At operation 310, whether matching scores of existing items are greater than a threshold score are determined. In some examples, if an existing item has an attribute matching one among the set of attributes of the new item, a value of “1” is assigned to this existing item; otherwise, a value of “0” is assigned |0035, 0042].
Bose does not distinctly disclose:
receiving a set of relevant features for the product and designating a subset of the relevant features as mandatory features from the sales history, forming a training dataset and a validation dataset randomly selecting from the set of relevant features one or more optional features and including the selected optional features with the mandatory features to create a feature test set
However in the same field of endeavor Rosenberg discloses:
receiving a set of relevant features for the product [product color is a relevant feature according to applicants specification at para 0045| 0067] and designating a subset of the relevant features as mandatory features [model parameters are equivalent to mandatory features must be used according to applicants specification at 0021|0055]; 
from the sales history, forming a training dataset and a validation dataset [sales history is a variable that is used to form model parameters which is interpreted as a training data set| Fig.2 0055]; 
randomly selecting from the set of relevant features one or more optional features and including the selected optional features with the mandatory features to create a feature test set [Measured rules and named rules are combined with the sales history to determine business rule |0067]; 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bose with Rosenburg for generating business rules. Using model parameters and other inputs, prices can be optimized within each product network to maximize revenue, profit, or a combination of revenue and profit [0005].

Re. Claim 2, Bose discloses:
further comprising repeating the method to generate a plurality of optimized feature sets, where each of the optimized feature sets are input into a forecasting algorithm to generate a trained model [Fig.5 el 500 FIG.5 is a flowchart illustrating an example process 500 for demand forecast].

Re. Claim 3, Bose discloses:
wherein the forming the training dataset and the validation dataset comprises randomly selecting a first subset of the sales history as the training dataset, and using a remainder of the sales history as the validation dataset [FIG.3 is a flowchart illustrating an example process 300 for identifying similar-to items. A server or other computing devices may be used singly or in combination to implement the similar-to identification process 300|0025].

Re. Claim 4, Bose discloses:
wherein the algorithm comprises a machine learning algorithm that comprises one of linear regression, Support Vector Machine, or Artificial Neural Networks  [the forecast engine may divide gathered data into a set of training data and a set of test data. These two sets of data are independent from each other. The forecast engine may train a plurality of machine learning models using the set of training data, generate fitness functions for the plurality of machine learning models, interpreted as being equivalent to support learning  |0025].

Re. Claim 5, Bose discloses:
wherein the early stopping metric comprises a mean absolute percentage error [the forecast accuracy may be measured by comparing forecasted values to actual values using MAPE (mean average percent error), absolute error, and standard deviation. |Fig.7, 0060, 0066].

Re. Claim 6, Bose discloses:
training multiple models corresponding to the optimized feature sets using a training set [The forecast engine may train a plurality of machine learning models using the set of training data|0025], and using a corresponding validation set to validate each trained model and calculate an error [generate fitness functions for the plurality of machine learning models |0025]; 
calculating model weights for each model [models with highest degree of fitness is determined|0025]; 
outputting a model combination comprising for each model a forecast and a weight [and select a model with the highest degree of fitness across the set of training data|0025]; 
and generating a forecast of future sales based on the model combination [forecast data generated by the selected model may be updated as latest data associated with existing or similar-to items become available|0026].

Re. Claim 8. This claim is interpreted and rejected for the same reason set forth in claim 1.

Re. Claim 9, This claim is interpreted and rejected for the same reason set forth in claim 2.

Re. Claim 10, This claim is interpreted and rejected for the same reason set forth in claim 3.

Re. Claim 11, This claim is interpreted and rejected for the same reason set forth in claim 4.

Re. Claim 12. This claim is interpreted and rejected for the same reason set forth in claim 5.

Re. Claim 13. This claim is interpreted and rejected for the same reason set forth in claim 6.

Re. Claim 15. This claim is interpreted and rejected for the same reason set forth in claim 1 and 8.

Re. Claim 16. This claim is interpreted and rejected for the same reason set forth in claim 2 and 9.

Re. Claim 17. This claim is interpreted and rejected for the same reason set forth in claim 3 and 10.
Re. Claim 18. This claim is interpreted and rejected for the same reason set forth in claim 4 and 11.

Re. Claim 19. This claim is interpreted and rejected for the same reason set forth in claim 5 and 12.

Re. Claim 20, This claim is interpreted and rejected for the same reason set forth in claim 6 and 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488